DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/09/2021 has been entered. No amendment has been made and claims 11-12 have been previously cancelled. Therefore, claims 1-10 and 13-18 are now pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recited “a hydraulic brake with an electric actuator” and an electromechanical brake apparatus with at least one electric brake motor”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US – 2010/0176653 A1, herein after Arakawa ‘653).
As per claim 1, Arakawa ‘653 discloses Brake Apparatus comprising:
a hydraulic vehicle brake (Fig: 1) with an electric actuator via electric motor M, Fig: 2-4) configured to influence hydraulic pressure in at least one wheel brake so as to hydraulically actuate the at least one wheel brake (Fig: 1-4);
an electromechanical brake apparatus (Fig: 1) with at least one electric brake motor (M, Fig: 1-4), the electromechanical brake apparatus configured to electromechanically actuate the at least one wheel brake (Fig: 1-4);
a latching mechanism (102, Fig: 2-4) assigned to one of the electric actuator and a transmission device actuated by the electric actuator (a ratchet 102 for regulating the motor M so as not to rotate in an opposite direction, thereby maintaining the level of the braking force even when the power supply to the motor M is stopped, [0044], Fig: 2-4); and

Arakawa ‘653 also disclose the ratchet 102 for regulating the motor M so as not to rotate in an opposite direction so that it functions as latching operation but fails to explicitly disclose at least one control unit configured to operate the latching mechanism in response to initiation of a parking brake operation to lock the one of the electric actuator.
It would have been obvious to use the ratchet mechanism of the Arakawa to also use in the parking brake operation to lock the one of the electric actuator would not change the braking apparatus and provide compact mechanism of brake apparatus and positive parking brake function.

As per claim 2, Arakawa ‘653 discloses wherein the electric actuator of the hydraulic vehicle brake includes an electric motor (M, Fig: 2-4) that drives a drive mechanism of the transmission device (41, 42, 52, Fig: 2-4) that transmits torque from the electric motor to influence the hydraulic pressure [0030], and the latching mechanism is configured to lock the electric motor or the drive mechanism (102, [0044], Fig: 2-4).

As per claim 3, Arakawa ‘653 discloses wherein the latching mechanism (102) includes an electromagnetic positioning device (solenoid 103, [0044], Fig: 2-4) with a 

As per claim 6, Arakawa ‘653 discloses wherein, in the locking position, the locking pawl of the latching mechanism blocks a toothed gear that is connected in a torsion-resistant manner to a motor shaft of the electric motor and that meshes with a gear of the drive mechanism (Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0044], Fig: 2-4).

As per claim 7, Arakawa ‘653 discloses wherein the toothed gear connected to the motor shaft has a sawtooth profile configured such that, when the locking pawl is blocking the toothed gear, further rotation of the toothed gear is possible only in a direction toward increasing the hydraulic pressure (Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0044], Fig: 2-4).

As per claim 13, Arakawa ‘653 discloses Brake Apparatus comprising:
after initiation of a parking brake operation ([0069] and claim 6), actuating the electric actuator of the hydraulic vehicle brake (via motor M, Fig: 1-4) to increase the hydraulic pressure in the at least one wheel brake (Fig: 1-4);

Arakawa ‘653 also disclose the ratchet 102 for regulating the motor M so as not to rotate in an opposite direction so that it functions as latching operation but fails to explicitly disclose at least one control unit configured to operate the latching mechanism in response to initiation of a parking brake operation to lock the one of the electric actuator.
It would have been obvious to use the ratchet mechanism of the Arakawa to also use in the parking brake operation to lock the one of the electric actuator would provide compact mechanism of brake apparatus and positive parking brake function.

As per claim 16, Arakawa ‘653 discloses wherein the electromechanical brake apparatus is arranged at the at least one wheel brake (Fig: 1).

Claim 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US – 2010/0176653 A1, herein after Arakawa ‘653) as applied to claims 1 and 3 above, and further in view of Yamaguchi et al. (US – 2006/0170282 A1).
Asper claim 4, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the electromagnetic positioning device includes a permanent magnet that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position.
Yamaguchi discloses Motor-Driven Brake System comprising:
wherein the electromagnetic positioning device (Fig: 1-3) includes a permanent magnet 63, [0045] – [0046], Fig: 1-3) that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position (Arrow A, Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘653 to make the electromagnetic positioning device includes a permanent magnet that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position as taught by Yamaguchi in order to provide a motor driven brake system which is capable of avoiding excessive consumption.

As per claim 5, Arakawa ‘653 discloses wherein, in the locking position, the locking pawl of the latching mechanism blocks a toothed gear of the drive mechanism (Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0044], Fig: 2-4, Fig: 2-4).

As per claim 9, Arakawa ‘653 discloses wherein the electric actuator (via motor M) is part of a brake-force booster configured to be acted upon by a brake pedal, and 

As per claim10, Yamaguchi further discloses an actuating switch (106, a parking brake on/off switch 106, [0049], Fig: 6) configured to be manually operated to initiate the parking brake operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘653 to include the actuating switch configured to be manually operated to initiate the parking brake operation as taught by Yamaguchi in order to provide quick actuation of the parking brake function.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US – 2010/0176653 A1, herein after Arakawa ‘653) as applied to claims 1-3 and 6 above, and further in view of Berger et al. (US – 9,033,427 B2).
As per claim 8, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the toothed gear connected to the motor shaft includes teeth having a symmetrical triangular profile.
Berger discloses Method for Hydraulic Boosting an Electric Parking Brake of a Vehicle comprising:
wherein the toothed gear connected to the motor shaft includes teeth having a symmetrical triangular profile (40, 41, Fig: 2-4).
.

Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US – 2010/0176653 A1, herein after Arakawa ‘653) as applied to claims 1 and 13 above, and further in view of another invention of Arakawa (US – 2010/0176652 A1, herein after Arakawa ‘652).
As per claim 14, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the electric actuator of the hydraulic vehicle brake is actuated and the latching mechanism is triggered in response to detecting that a desired parking-brake force cannot be provided via the electromechanical brake apparatus.
Another invention of Arakawa ‘652 discloses Brake Device comprising:
wherein the electric actuator of the hydraulic vehicle (A, Fig: 1-4) brake is actuated and the latching mechanism (102, 102a, 102b, Fig: 2-4) is triggered in response to detecting that a desired parking-brake force cannot be provided via the electromechanical brake apparatus, (Operation of the brake device, [0061], Fig: 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘826 to make the electric actuator of the hydraulic vehicle brake is actuated and the latching mechanism 
As per claim 15, Arakawa ‘652 further discloses canceling the blocking of the electric actuator of the hydraulic vehicle brake by relocating the latching mechanism into a release position at the termination of the parking brake operation (Operation of brake device, [0070], Fig: 1-4).

As per claim 17, Arakawa ‘652 further discloses wherein the at least one control unit (B, Fig: 1) includes a first control unit configured to trigger the electromechanical brake apparatus (the braking device of the present invention includes the control unit B configure to perform various control. The control unit B includes: ECUY (electronic control unit) with a microcomputer as a core component; a motor driver MD configured to apply a current to the pressurizing mechanism A, [0044], Fig: 1), and a second control unit configured to trigger the electric actuator of the hydraulic vehicle brake and the latching mechanism independently of the first control unit ([0061], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘826 to make the at least one control unit includes a first control unit configured to trigger the electromechanical brake apparatus, and a second control unit configured to trigger the electric actuator of the hydraulic vehicle brake and the latching mechanism independently of the first control unit as taught by Arakawa ‘652 in order to provide a braking force cam be surely exerted on the wheels.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US – 2010/0176653 A1, herein after Arakawa ‘653) as applied to claim 1 above, and further in view of Reuter et al. (US – 2007/0188018 A1).
As per claim 18, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one control unit is further configured to, after initiation of the parking brake operation and before operating the latching mechanism, actuate the electric actuator of the hydraulic vehicle brake to increase the hydraulic pressure in the at least one wheel brake.
Reuter discloses Brake-By-Wire Braking system with Hydraulic Fail-Safe comprising:
wherein the at least one control unit (20, 82, 84, [0025], Fig: 1) is further configured to, after initiation of the parking brake operation and before operating the latching mechanism, actuate the electric actuator of the hydraulic vehicle brake to increase the hydraulic pressure in the at least one wheel brake (a parking brake device by prohibiting the motor and gear train assembly from back-driving and thus maintain the full brake clamping force even when the electrical signal is removed, [0024] – [0025], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘826 to make the at least one control unit is further configured to, after initiation of the parking brake operation and before operating the latching mechanism, actuate the electric actuator of .
Response to Arguments
Applicant’s arguments, see REMARK, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-2, 13, 16 and 18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arakawa (US – 2010/0176653 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657